Citation Nr: 1507683	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right ankle with tendinitis status post arthroscopy. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee.  

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee.  

4.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis and bursitis of the right hip.   

5.  Entitlement to an initial compensable evaluation for plantar fasciitis of the right foot, with plantar and Achilles bone spurs and degenerative changes. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to March 2011.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

On November 17, 2014, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that she was withdrawing her appeal as to the claims for higher initial ratings for osteoarthritis of the right ankle with tendinitis status post arthroscopy, degenerative arthritis of the left knee, degenerative arthritis of the right knee, osteoarthritis and bursitis of the right hip, and plantar fasciitis of the right foot, with plantar and Achilles bone spurs and degenerative changes. 





CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for higher initial ratings for osteoarthritis of the right ankle with tendinitis status post arthroscopy, degenerative arthritis of the left knee, degenerative arthritis of the right knee, osteoarthritis and bursitis of the right hip, and plantar fasciitis of the right foot, with plantar and Achilles bone spurs and degenerative changes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.

On November 17, 2014, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that she was withdrawing her appeal as to the claims for higher initial ratings for osteoarthritis of the right ankle with tendinitis status post arthroscopy, degenerative arthritis of the left knee, degenerative arthritis of the right knee, osteoarthritis and bursitis of the right hip, and plantar fasciitis of the right foot, with plantar and Achilles bone spurs and degenerative changes.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed. 



ORDER

The appeal as to the claims for higher initial ratings for osteoarthritis of the right ankle with tendinitis status post arthroscopy, degenerative arthritis of the left knee, degenerative arthritis of the right knee, osteoarthritis and bursitis of the right hip, and plantar fasciitis of the right foot, with plantar and Achilles bone spurs and degenerative changes is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


